Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

     Claims 1 - 20 are pending.  
     Claims 1, 8, 15 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein executing a cloud decision manager within a cloud computing environment, and identifying a cloud layer decision model that generates cloud layer predictions based on device layer data for devices, and wherein generating a quantized decision model representing a quantized version of a cloud layer decision model, such that the quantized decision model comprises a decreased computational requirement relative to the cloud layer decision model, and wherein identifying a logical group of at least one edge device that collects device layer data from the devices, and wherein transmitting the quantized decision model to an edge device along with a task profile that specifies a round-trip network latency threshold that causes the edge device to identify a current edge-cloud round-trip network latency and use the quantized decision model associated with an instance in which the current edge-cloud round-trip network latency is greater than the round-trip network latency threshold, in addition to the other limitations in the specific manner as recited in claims 1 - 20.  

Claims 2 - 7 are allowed due to allowed base claim 1.  
Claims 9 - 14 are allowed due to allowed base claim 8.  
Claims 16 - 20 are allowed due to allowed base claim 15.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                         2-12-2022Primary Examiner, Art Unit 2443